EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered. 

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 01 March 2021 regarding Boyle, Jr.; Edward M. et al. (US 8951355 B2), Viswanathan; Raju et al. (US 10172673 B2), Surti; Vihar C. et al. (US 8551139 B2), Siegel; Robert James et al. (US 20160120673 A1), Heilman; Carl et al. (US 20160136398 A1) and Rosenbluth; Robert F. et al. (US 20140155908 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Boyle, the closest art of record, lacks a vascular access assembly completely disposed within the patient. Instead, Boyle shows a catheter that connects to a vascular access assembly which extends out of the patient’s body, and is connected while an end of the vascular access assembly is outside the patient’s body (Fig. 1, the distal end 112 is adapted to be connected to a medical tube, such as chest tube 10, preferably via a chest-tube fitting 92 secured to its distal end). 

Also of record, Gilvarry; Michael et al. (US 20150257775 A1) discloses a clot removal system including a catheter (¶ [0050], the clot retrieval element 4 and associated elongate shaft 1 is advanced through the microcatheter 5), However, Gilvarry does not couple the catheter to a vascular access assembly and instead deploys the catheter directly through a patient’s vasculature (¶ [0002], removing acute blockages from blood vessels).

Another cited reference, Porter; Christopher H. et al. (US 20060064159 A1), discloses a vascular access system and connection system (¶ [0003], [0062], [0064]), including a vascular access assembly that is completely disposed within the patient (¶ [0065], FIG. 2A, the first fluid conduit 12 is typically a hemodialysis graft component while the second fluid conduit 14 is typically a catheter, but other combinations may also be used, such as graft/graft, catheter/graft or catheter/catheter; ¶ [0100], FIG. 15, the vascular access system (VAS) 100 comprises a first section 102 of graft material with an integrated connector end 104 attachable to a second section 106 comprising a catheter component), and 
However, Porter does not couple a catheter to the vascular access assembly disposed within the vasculature of the patient, and does not evacuate a clot from the vascular access. At most, Porter incorporates a therapeutic agent that reduces the risk of clotting (¶ [0077], the connector may further comprise a drug eluting surface capable of eluting a therapeutic agent that can reduce the risk of infection, clot formation or affect tissue growth about the connector 2), or monitors pressure within the vascular access assembly to detect blockage (¶ [0199], the pressure monitoring system may be used to assess for possible clot formation in the catheter using the temporal information of the pulse waveform to help determine flow rate),

Also cited previously, Squitieri; Rafael P. (US 20070123811 A1 / US 6102884 A) discloses a hemodialysis and vascular access system (¶ [0010], [0034], [0035]), including a vascular access assembly (¶ [0040] FIG. 4, raised section 63 which locks a raised section 64 of PTFE tubing 61 within the silicone tubing 61), 
However, Squitieri does not couple a catheter to the vascular access assembly or evacuate a clot. Instead, Squitieri constructs the vascular access assembly to continually conduct blood through its lumen as a technique to reduce the risk of clotting (¶ [0054], i.e. constant flow through the new system avoids the problem of clotting inherent in indwelling dual lumen venous catheters … also avoids need to flush catheters with heplock). 


The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Chartrand; Bradley D. (US 20140296822 A1) describes a catheter that evacuates a clot or debris from an implanted device (¶ [0023], the tip of the distal end 14 of the cleaning member 10 can be used to mechanically scrape or abrade the thrombus formations 56, while a negative pressure is simultaneously applied to the cleaning device lumen 20 to aspirate loose pieces of thrombus). However, Chartrand cleans a drug port and does not couple a catheter to the vascular access assembly (¶ [0002], clearing thrombus formations from the reservoir of an implantable port; ¶ [0021], typical port 50). 

Bagwell; Roger B. et al. (US 20170106128 A1) cleans a partially implanted tracheal tube (¶ [0039], the device 100 includes a clearing stem 120; ¶ [0046], clearing stem 120 … is small enough to be inserted into a tube 7 to be cleared, such as an endotracheal tube (ETT) or tracheostomy tube), but does not couple to a vascular access assembly.  

Liddicoat, John et al. (US 20040092956 A1), Kawazoe, Kaoru (US 20020069893 A1), Moreau; Phillip M. (US 20150165496 A1), Deutsch; Harvey L. (US 20070179513 A1), Johnston; Thomas M. et al. (US 20140257244 A1), Bagwell; Roger B. et al. (US 20110106019 A1) and Vazales; Brad Eugene et al. (US 20140150782 A1) do not couple to a vascular access assembly that is completely disposed within a patient. These methods instead deliver a cleaning catheter through one end of a partially implanted device that extends outside the patient. 

Busted; Tommy (US 20080267688 A1) does not couple to a vascular access assembly that is disposed within a patient. Instead, Busted cleans a medical devices after it has been fully removed from the patient. This method relies on mechanical agitators, brushes or pressures that are unsuitable for use within a patient (¶ [0031], the second end 5 may be provided with retaining means 51 … may also serve as a fastener for a brush head 52; ¶ [0038], as the gas flows towards the channel opening (indicated by arrows 22) the impurities 21 released by the steam during the first interval are expelled from the channel 2 by the air blast in the second interval of the cleaning cycle; ¶ [0042], an ozone gas could be used for flushing the channel and thereby sterilising the channel). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781